                 Case 1:19-cv-00744-ALC Document 18 Filed 03/28/19 Page 1 of 2


                                                                                                             Hogan Lovells US LLP
                                                                                                             875 Third Avenue
                                                                                                             New York, NY 10022
                                                                                                             T +1 212 918 3000
                                                                                                             F +1 212 918 3100
                                                                                                             www.hoganlovells.com




March 28, 2019


By CM/ECF and Electronic Mail


Hon. Andrew L. Carter Jr.
United States District Judge
United States District Court
40 Foley Square, Room 1306
New York, New York 10007

Re:              Doe v. New York University., No. 19-cv-00744-ALC

Dear Judge Carter:

        As you know, we represent defendant New York University (“NYU”) in the above-referenced
action. We write, in accordance with Section 1.D of the Court’s Individual Practices, regarding next
steps in the litigation.

       We have been advised by counsel for plaintiff (“Doe”) that he intends to file an amended
complaint in light of factual developments since Doe’s original complaint was filed.1 In the
circumstances, and to avoid the inefficiencies that would arise from NYU responding to a soon-to-be
superseded pleading, NYU has consented to the filing of an amended complaint. At present, Doe
expects to be in a position to file that amended complaint by the end of next week.

             Accordingly, and with Doe’s consent, NYU respectfully requests that:

             1.      Its deadline to respond to Doe’s current complaint, currently set for April 1, 2019, see
             Dkt. 17, be adjourned sine die.

             2.     The deadline for NYU to move, answer, or otherwise respond to Doe’s amended
             complaint be set for 30 days after Doe’s amended complaint is filed.

         Two previous requests for extensions of NYU’s deadline to respond to Doe’s complaint have
been made, both of which the Court granted. See Dkt. 12, 17. We thank the Court for its attention
to this matter, and are happy to answer any questions the Court may have.




1
  See Dkt. 11 (advising the Court of adjudicator’s decision finding that Mr. Doe was not responsible for
any violations of the NYU policy at issue); Dkt. 16 (advising the Court that the adjudicator’s decision was
affirmed on appeal).
Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai
Dusseldorf Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan
Minneapolis Monterrey Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rio de Janeiro Rome San Francisco São Paulo Shanghai
Silicon Valley Singapore Sydney Tokyo Warsaw Washington DC Associated offices: Budapest Jakarta Shanghai FTZ Ulaanbaatar Zagreb. Business Service
Centers: Johannesburg Louisville. For more information see www.hoganlovells.com
          Case 1:19-cv-00744-ALC Document 18 Filed 03/28/19 Page 2 of 2
Hon. Andrew L. Carter Jr.                      -2-                March 28, 2019


Respectfully submitted,

/s/ Ira M. Feinberg /

Ira M. Feinberg
ira.feinberg@hoganlovells.com
Tel: (212) 918 3509

cc:      Counsel for Plaintiff (by ECF and email)
